Perlin, C.J. Claimant seeks recovery of the sum of $38,400.99 from respondent for materials and services rendered to the Office of the Secretary of State, Department of Motor Vehicles. It appears that the materials and services were received by respondent, but that, as a result of delay in billing by the claimant, payment was not made prior to the closing of the biennial appropriation. The parties have stipulated to a reduced sum in part as follows: “7. That the said amount of $38,144.49 is lawfully due and owing to the claimant from the respondent, and should be paid.” Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc., A Corporation, vs. State of Illinois, 24 C.C.R. 509. It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $38,144.49.